               Case 2:20-mj-00185-AC Document 3 Filed 12/08/20 Page 1 of 1

 1 MCGREGOR W. SCOTT
   United States Attorney                                                    FILED
 2 ALEXIS NELSEN                                                            Dec 08, 2020
                                                                         CLERK, U.S. DISTRICT COURT
   Assistant United States Attorney                                    EASTERN DISTRICT OF CALIFORNIA

 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff

 7
   United States of America
                                      SEALED
 8                              IN THE UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
                                                    CASE NO. 2:20-mj-0185-AC
11              United States of America,
                                                    SEALING ORDER
12                         v.
                                                    UNDER SEAL
13
                 Marques Julius Johnson
14

15

16                                             SEALING ORDER
17         Upon Application of the United States of America and good cause having been shown,
18         IT IS HEREBY ORDERED that the file in the above-captioned matter be, and is hereby ordered,
19 SEALED until further order of this Court.

20
21   Dated:    December 8, 2020
                                                      Hon. Allison Claire
22                                                    U.S. MAGISTRATE JUDGE
23

24

25

26

27

28

     SEALING ORDER
